PER CURIAM.
On petition to review a decision of the Tax Court of the United States.
The above cause having come on to be heard upon the transcript of the record, the briefs of counsel, and arguments in open court, and the court having been duly advised in the premises, now, therefore, it is hereby ordered, adjudged, and decreed that the decision of the Tax Court of the United States be and is hereby affirmed, upon the authority of Dobson v. Commissioner, 320 U.S. 489, 64 S.Ct. 239, 88 L. Ed. 248.